Case 1:00-cr-01071-WPD Document 278 Entered on FLSD Docket 01/22/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 00-1071-CR-DIMITOURLEAS

  UNITED STATES OF AMERICA

  vs.

  MIGUEL ANGEL MEJIA-MUNERA,

                        Defendant.
                                                 /

       DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS
    SUPERSEDING INDICTMENT WITHOUT PREJUDICE AND TO QUASH ARREST
        WARRANTS AS TO DEFENDANT MIGUEL ANGEL MEJIA-MUNERA

         COMES NOW the defendant, MIGUEL ANGEL MEJIA-MUNERA, by and through

  undersigned counsel, and files his Response to the Government’s Motion to Dismiss the

  Superseding Indictment Without Prejudice and to Quash Arrest Warrants as to Defendant, Miguel

  Angel Mejia-Munera, filed on January 22, 2019 (D.E. 276).

         Prior to the filing of this Motion to Dismiss, undersigned counsel conferred with Senior

  Litigation Counsel, Paul Laymon, and advised that he agreed to the granting of this Motion. As

  such, the defendant, MIGUEL ANGEL MEJIA MUNERA, respectfully requests that this

  Honorable Court grant this Motion and Enter its Order Dismissing the Superseding Indictment

  (D.E. 9) and Quashing the Arrest Warrants (D.E 4 and D.E. 11) as to this defendant.

                                                              Respectfully submitted,

                                                              Law Offices of Oscar Arroyave, P.A.
                                                              Attorney for Miguel A. Mejia Munera
                                                              2937 SW 27th Avenue, Suite 206
                                                              Coconut Grove, Florida 33133
                                                              (305)444-0022
                                                              arroyavelaw@gmail.com

                                                              BY     s/Oscar Arroyave
                                                              OSCAR ARROYAVE, ESQ.
                                                              Florida Bar No.: 0298859
Case 1:00-cr-01071-WPD Document 278 Entered on FLSD Docket 01/22/2019 Page 2 of 2



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

  via CM/ECF on this 22 day of January 2019.



                                                           BY:  s/Oscar Arroyave
                                                            OSCAR ARROYAVE, ESQ.
